      Case 2:18-cv-09253-JCZ-JVM Document 55-3 Filed 08/24/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

KENNETH NASSET                                 *               CASE NO. 18-9253

       vs.                                     *               SECT. A(1)

UNITED STATES OF AMERICA                       *               JUDGE ZAINEY

                                               *               MAG. VAN MEERVELD


                                    NOTICE OF SUBMISSION

       The foregoing Motion for Summary Judgment, by Defendant the United States of America is

hereby noticed for submission on September 16, 2020 at 9:00 a.m.

       New Orleans, Louisiana, this ______ day of _________________, 2020.




                                           _____________________________________________
                                              The Honorable Jay C. Zainey
